Citation Nr: 0321642	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

It appears that the veteran served on active duty from May 
1966 to February 1968, but this service has not been 
verified.  

It appears that the veteran died in January 2001.  However, 
formal verification of the veteran's date of death has not 
been obtained.

The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.


REMAND

On the VA Form 9 that she submitted in February 2002, the 
appellant indicated that she desired a hearing before a 
member of the Board (now referred to as a Veterans Law Judge) 
at the RO.  The RO scheduled the requested hearing for a date 
in May 2002.  The RO gave the appellant due written notice of 
the time and place of the hearing.

In April 2002, more than two weeks before the scheduled date, 
the appellant submitted to the RO a written request for 
postponement of the hearing.  In her request, the appellant 
explained why a new hearing date was necessary.  See 
38 C.F.R. § 20.704(c) (2002).  The undersigned, who would 
have presided over the hearing if it had been held on the 
scheduled date, reviewed the request and found that it was 
supported by good cause.  In July 2003, the undersigned 
notified the appellant by letter that her request for 
postponement of the hearing was granted.

Accordingly, the claim must be remanded so that the RO may 
schedule the appellant for the requested hearing.  38 C.F.R. 
§ 19.9 (2002).

While the case is in remand status, the RO should consider 
whether other action on the claim is required under the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations and appearing to 
be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should schedule a hearing for 
the appellant before a Veterans Law Judge 
at the RO concerning the issue of 
entitlement to service connection for 
PTSD, for accrued benefits purposes.

After the hearing has been held, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

